ON A REHEARING
CARVER, J.
In their application for rehearing, counsel for defendants do not claim that the cases of Blackwell vs. Campbell and Miller vs. Secton, which our opinion, on rehearing followed, are not decisive of the question now before the court, but say that the ruling in these cases and our ruling on rehearing herein are contrary to the decisions of the Supreme Court in the cases of Millaudon vs. Beazley, 2 La. Ann. 916; Bartlett vs. Wheeler, 31 La. Ann. 540, and Fly vs. Noble, 37 La. Ann. 667.
These decisions we hold inapplicable here for the reason that in this case an attack was made' on the verity of the curator’s acknowledgment of service whereas in those cases no such attack was made.
Counsel say that we misconstrued these decisions and that a careful reading of them will show that such attack was made. We have reread them and are satisfied that we made no error in our construction.
In the Millaudon case — being a suit defended by a curator ad hoc — the curator in the lower court did not plead non issuance or even non service of citation hut plead as exceptions want of authority to appoint a curator and want of amicable demand, which exceptions being overruled, he filed an answer to the merits and pleas of prescription. In the Supreme Court he contended that no service had been made on him and that he was without authority to waive service. He still- did not claim that citation had not been issued. The court said:
“The curator, in the present instance, as far as appears from the record, waived none of the rights of the party whom he was appointed to represent. There was no waiver of citation nor of service of the petition, but the written acknowledgment of the curator is that both were served on him.”
In the Bartlett case, which was a suit to annul a judgment against an absentee represented by a curator ad hoc, the alleged ground of nullity was not that citation had not issued but "that the curator ad hoc had not been cited”. The court said that in the curator’s answer in the original suit *783he had acknowledged that he had been duly cited, and held that under the Millaudon case he could validly acknowledge service. The court does not say or intimate that no citation had ever issued in the original suit or that the suit to annul was based on any such claim.
In the Fly case (also a suit to annul a judgment rendered against an absentee represented by a curator ad hoc) it was not alleged that citation had not issued in the original suit, the allegation being that the curator “waived service of necessary proceedings”. The court said:
“The curator ad hoc does not appear to have waived service of necessary proceedings. He acknowledged service of the petition and citation for the homologation of the account. The acknowledgment implies an admission of actual service.”
All these cases were tried on their merits. The allegations were not that no citation had issued and that therefore the curator’s acknowledgment was false, but were respectively as follows:
“No service had been made.”
“Had not been cited.”
“Had waived service.”
In each case the curator had acknowledged that service of petition and citation had been made. There was nothing in the record in any of these cases to impeach the truth of this acknowledgment. Here the case comes to us on an exception of no cause of action. The petition in this case, inferentially at least, alleges that the acknowledgment of service is false. What the petition says is: “That no citation issued”. If none issued, of course none could be served, and the acknowledgment of the curator that he was served cannot be true. When the case was tried on its merits it may appear that the curator’s acknowledgment of service is true, but we think plaintiff entitled to a trial on the allegation which he made in substance that it is not true.
Counsel also ask us to consider the case of Mitchell and Remmelburg Furn. Co. vs. Simpson, 40 Fed. 811, which we have done, but we find nothing in that case contrary to the views herein expressed.
Plaintiff in that case brought suit in Florida on three judgments which had been rendered and subsequently revided in Louisiana. Two of the revivor judgments were held void, there being neither proof of service on the curator nor acknowledgment of service by him. Both the original judgment and the judgment of revivor in the third case were held valid. In the original suit no mention was made of defendant’s being an absentee or of any curator ad hoc being appointed, but an answer was filed by counsel beginning as follows:
“And into this honorable court come defendants by their undersigned counsel who for answer” etc.
We take it that this was a voluntary appearance of defendants by counsel of their own selection. Of course such an appearance was a waiver of citation by the defendants themselves. The court said:
“In the suit to revive said judgment citation was issued to Simpson Brothers. The sheriff returned that after due and diligent injuiry and search he was unable to find Simpson Brothers, defendants, but was credibly informed that they were out of the State of Louisiana and resided in the State of Florida; that thereupon, on suggesting the citation and return thereof, the court appointed a curator ad hoc to represent the absent defendants; and that eight days thereafter the said curator ad hoc filed an answer acknowledging the service of petition and citation, and pleading general denial. These proceedings seem to be regular and valid.”
From the above quotation it is seen not only that no claim was made to the effect that citation had not issued but, on the contrary, the record affirmatively showed *784that one addressed to Sampson Brothers had issued.
Rehearing refused.